DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on 07/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 07/14/2022 containing amendments and remarks to the claims.
The rejections of claims 1-8 under 35 U.S.C. 112(b) are withdrawn due to amendments made to the claims, except for the rejection of claim 1 in regards to the recitation of yield without a basis for the percentages. 

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 
On page 6 of the Applicant’s remarks, the Applicant argues that a person skilled in the art after reading the claims in conjunction with the complete specification would easily comprehend the basis for the percentages of yield claimed. 
The Examiner does not find the Applicant’s argument persuasive. The cited sections of the specification and Table 1 do not provide any insight or explanation of how the percentages of yield are to be interpreted and whether the percentages are based on weight or moles or volume. It is evident that the specification is not sufficiently clear as to the basis of the yield because the Applicant does not even attempt to clarify what the basis for the yield should be in their remarks and merely argues that it is understood. The arguments are not found to be persuasive and the rejection is maintained.

On pages 7-8 of the Applicant’s remarks, the Applicant argues that Fukuda would motivate one of ordinary skill to utilize higher temperatures for thermal cracking than the temperatures claimed, teaches the addition of particulates that are not provided in the claimed process, and teaches a catalyst that differs from the claimed zeolite catalyst impregnated with a transition metal as claimed.
The Examiner does not find the Applicant’s arguments persuasive. The Applicant acknowledges that Fukuda discloses the temperature in the thermal cracking reaction zone is typically at least 360oC and preferably 390-500oC on page 7 of the remarks. The disclosed temperature ranges overlap the claimed range of about 200 to 400oC and therefore are considered prima facie obvious. While Fukuda does disclose preferred ranges outside the claimed range, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure and references are relevant as prior art for all they contain. Therefore, the argument that one would be motivated to use temperature higher than the claimed range is not persuasive in rebutting the prima facie case of obviousness. 
In regards to Fukuda teaching particulates used during thermal cracking to improve heat transfer, the Examiner notes that the Applicant’s claims do not exclude the presence or addition of such particulates and the claims remain open to the addition of other components as the claims are directed to a process comprising the claimed steps, which utilizes the open transitional phrase “comprising”. 
In regards to the argument that Fukuda teaches a different catalyst than the one claimed, the Examiner does not find the argument persuasive. Fukuda discloses a zeolite catalyst impregnated with nickel or another transition metal, preferably Group VIII metals which would include iron (col. 3, line 35 to col. 4, line 9), which is similar to the catalyst claimed. The Applicant attempts to argue that Fukuda does not disclose the claimed catalyst by citing an example in the disclosure of Fukuda. However, examples do not constitute a teaching away from a broader disclosure and references are relevant as prior art for all they contain. 

On pages 8-10 of the Applicant’s remarks, the Applicant argues that Streiff does not disclose condensing, teaches additional features that are not claimed, teaches addition of metals that are not in the present claims, and that one of ordinary skill in view of Streiff would only be motivated to use the catalyst taught by Streiff. 
The Examiner does not find the Applicant’s arguments persuasive. In response to applicant's arguments against the reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the Applicant attempts to attack the Streiff reference for not teaching condensing and for teaching additional features that are not claimed by the Applicant. However, the prior art rejection was based on the combination of Fukuda and Streiff. Fukuda already discloses condensing and therefore Streiff was not relied upon for teaching condensing. Streiff was relied upon to teach known weight ratios of catalysts to plastic waste in the art that are suitable for catalytic cracking and establishing that a person of ordinary skill in the art would recognize that the weight ratio of catalyst to feed is a result effective variable that can be determined and optimized through routine experimentation in the art as Streiff discloses that a person skill in the art will be able to determine suitable weight ratios in accordance with their professional knowledge and based on the specific application case ([0072]). Streiff is also not relied upon to modify Fukuda with solvents or the catalyst of Streiff. Fukuda already teaches a catalyst similarly as claimed and Streiff was presented to show that zeolite catalysts for catalytic cracking of plastic waste are known to be used in a range of ratios and are easily determined by one of ordinary skill in the art. Therefore, the Applicant’s arguments in regards to Streiff are not considered to be persuasive and the Examiner maintains that one of ordinary skill would be motivated to modify Fukuda with the ratio range taught by Streiff and/or it would be obvious optimize the catalyst to plastic weight ratio of Fukuda by routine experimentation in view of the teaching of Streiff and determine the workable range of catalyst to plastic waste in order to achieve the desired hydrocarbon products. The Examiner notes that the Applicant has not rebut the Examiner’s rejection in regards to optimizing and determining workable ranges of catalyst to feed ratios, nor has the Applicant established criticality and unexpected/superior results of the claimed range of 1:10 to 1:30. 

The following is a modified rejection based on amendments made to the claims. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 10: “hydrocarbon” should read “hydrocarbons”.
Claim 1, line 11, “hydrocarbon formed” should read “hydrocarbons formed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “60-80%” and “20-35%” because it is unclear what the basis for these percentages are. The specification does not clarify whether the basis for the percentages is weight, moles or volume, and the Applicant’s arguments do not provide any additional clarity to the basis of the percentages. For purposes of examination, the basis of the percentages is considered to be weight. 
Claims 2 and 4-8 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (U.S. Patent No. 4,851,601), in view of Streiff et al. (US 2018/0361356 A1).
In regards to claim 1, Fukuda discloses a process for producing hydrocarbon oil from plastic waste comprising:
thermally cracking plastic in a thermal cracking zone at a temperature of at least 360oC to produce vaporous products comprising hydrocarbons (col. 2, lines 51-54; col. 3, lines 28-30);
catalytically cracking the vaporous products in a cracking zone in the presence of a zeolite catalyst impregnated with nickel or another transition metal, preferably Group VIII metals which would include iron, at a temperature of 250-340oC to produce hydrocarbon products (col. 3, line 35 to col. 4, line 9); and
condensing the hydrocarbon products in a condenser operated at a temperature of 11.5oC to form products comprising C5-C21 hydrocarbon fractions, wherein the liquid yield is over 60 weight percent and the gaseous yield may be 31 weight percent (col. 4, lines 55-68; col. 6, lines 17-25; Table 2 and 4).
The claimed temperature ranges and weight percentages overlap the temperatures and yields disclosed by the prior art and are therefore considered prima facie obvious. 
Fukuda does not appear to explicitly disclose a ratio of catalyst to plastic waste is in the range of 1:10 to 1:30. 
However, Streiff, directed to the catalytic depolymerization of plastic waste in the presence of a zeolite catalyst, teaches that the weight ratio of catalyst to plastic waste is from 1:100 to 1:1, preferably 1:10 to 1:1 ([0058]; [0072]). Streiff further discloses that a person skill in the art will be able to determine suitable weight ratios in accordance with their professional knowledge and based on the specific application case ([0072]). The claimed range overlaps the range taught by the prior art and therefore is considered prima facie obvious.
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one having ordinary skill in the art to modify the process of Fukuda by using a weight ratio of catalyst to plastic in the range of 1:100 to 1:1 as taught by Streiff because Fukuda and Streiff are both directed to the production of hydrocarbons from plastic via catalytic cracking/depolymerization, Fukuda is silent with regards to a workable ratio range of catalyst to plastic and one of ordinary skill would look to a similar process for suitable parameters, Streiff teaches a known range of catalyst to plastic that allows for the cracking of plastic and this merely involves applying known parameters to a similar process with the expectation of success. Alternatively, Streiff teaches that the amount of catalyst to plastic can be determined by one of ordinary skill and reasonably indicates that determination of workable ratios involves no more than routine experimentation. As such, it would be obvious for one of ordinary skill in the art to optimize the catalyst to plastic weight ratio of Fukuda by routine experimentation in view of the teaching of Streiff and determine the workable range of catalyst to plastic waste in order to achieve the desired hydrocarbon products. 

In regards to claim 2, Fukuda discloses that the zeolite is impregnated with a hydrogenation metal such as a Group VIII metal, which would include iron (col. 3, lines 65-68). 

In regards to claim 4, Fukuda discloses that the hydrocarbon products will have C5-C21 hydrocarbon fractions, and explicitly discloses a range of carbon numbers of C5-C18 in an example (Table 4).

In regards to claim 5, Fukuda does not appear to explicitly disclose that the hydrocarbon product has calorific value in the range of 42 to 45 MJ/kg. However, Fukuda discloses the same process comprising the same starting materials, same catalysts, and same reactions under overlapping conditions to produce the same range of hydrocarbons as claimed. It follows that with the same process at overlapping conditions, the process of Fukuda would proceed in substantially the same manner as claimed and produce similar hydrocarbon products having similar characteristics including calorific value. Additionally, since Fukuda discloses hydrocarbon products having the same range of hydrocarbons and yields of liquid and gas, one of ordinary skill would reasonably expect the same hydrocarbons to have the same calorific value as claimed. 

In regards to claim 6, Fukuda does not appear to explicitly disclose that the catalyst retains reactivity for about 8-10 sets of reactions.
However, the claim limitation is considered a characteristic of the catalyst when being used in the claimed process. As Fukuda discloses an equivalent zeolite impregnated with a metal such as nickel as claimed, and using the catalyst in a similar catalytic cracking step of similar hydrocarbon vapors at overlapping conditions, one of ordinary skill would reasonably expect that the catalyst disclosed by Fukuda would have similar characteristics and retain reactivity for a similar number of sets of reactions as claimed, absent evidence to the contrary. 

In regards to claim 7, Fukuda does not appear to explicitly disclose that the thermal cracking and catalytic cracking reaction is completed in 10 to 25 minutes. 
However, the claim limitation is considered an intended result of the positively recite process steps of claim 1. Since Fukuda discloses the same process comprising the same starting materials, same catalysts, and same reactions under overlapping conditions to produce similar products as claimed, it follows that with the same process at overlapping conditions, the process of Fukuda would proceed in substantially the same manner as claimed. Therefore, it is asserted, absent evidence to the contrary, that the thermal cracking and catalytic cracking reactions will be completed in 10 to 25 minutes, similarly as claimed by the Applicant. 

In regards to claim 8, Fukuda discloses that the plastic may be shredded or otherwise reduced to a particulate state, or separated from non-plastic materials prior to thermal cracking (col. 2, lines 38-50). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772